Case 2:20-cv-02874-AB-SK Document 14-6 Filed 03/30/20 Page 1 of 4 Page ID #:204




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
 8   2762 Gateway Road
     Carlsbad, California 92009
 9   Phone: (760) 431-9501
10   Fax: (760) 431-9512

11   Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
     THE DIGUISEPPE LAW FIRM, P.C.
13   4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
     Phone: 910-713-8804
15
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs

18
                            UNITED STATES DISTRICT COURT
19
20                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

21   ADAM BRANDY, et al.,                                 Case No. 2:20-cv-02874
22
                           Plaintiffs,                    DELCARATION OF GENE
23                                                        HOFFMAN IN SUPPORT OF
24         vs.                                            PLAINTIFFS’ APPLICATION
                                                          FOR TEMPORARY
25                                                        RESTRAINING ORDER AND
     ALEX VILLANUEVA, in his official                     ISSUANCE OF PRELIMINARY
26
     capacity as Sheriff of Los Angeles                   INJUNCTION
27   County, California, and in his capacity as
28

                                                     –1–
         DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                      ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-6 Filed 03/30/20 Page 2 of 4 Page ID #:205




 1   the Director of Emergency Operations, et
     al.,
 2
 3                          Defendants.
 4
 5
                           DECLARATION OF GENE HOFFMAN
 6
 7         I, Gene Hoffman, declare as follows:
 8
        1. I am the Chairman of Plaintiff California Gun Rights Foundation (“CGF”).
 9
10      2. CGF is a non-profit organization incorporated under the laws of California,

11         with a place of business in Sacramento, California.
12
        3. CGF’s purposes are to protect, defend, and advance rights and liberties,
13
14         including, without limitation, Californians’ individual right to keep and bear
15
           arms; those codified and uncodified rights protected under the Constitution
16
17         of the United States and the Constitution of the State of California; and all

18         other charitable and educational activities as permissible under law.
19
        4. CGF serves its members and the public through research, education, legal
20
21         action, outreach, and other programs.
22      5. CGF has members and supporters, who have all the indicia of membership,
23
           in the State of California, the County of Los Angeles, the City of Los
24
25         Angeles, the City of Burbank, and other jurisdictions, including those for
26
           which Defendant County of Los Angeles and Defendant Sheriff Villanueva
27
28

                                                     –2–
         DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                      ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-6 Filed 03/30/20 Page 3 of 4 Page ID #:206




 1        and his Los Angeles County Sheriff’s Department provides law enforcement

 2        services.
 3
       6. CGF’s members include Plaintiffs Adam Brandy, Jonah Martinez, Daemion
 4
 5        Garro, Jason Montes, Alan Kushner, Tom Watt, Gun World, Match Grade
 6
          Gunsmiths, The Target Range, and A Place To Shoot, Inc.
 7
 8     7. CGF represents its members and supporters—who include gun owners,

 9        individuals who wish to acquire firearms and ammunition, licensed California
10
          firearm retailers, shooting ranges, trainers and educators, and others—and
11
12        brings this action on behalf of itself, its members, supporters who possess all
13        the indicia of membership, and similarly situated members of the public.
14
       8. As detailed in the Plaintiffs’ First Amended Complaint, Plaintiffs, Plaintiffs’
15
16        members and customers, and other similarly situated individuals would
17
          exercise the fundamental human right to acquire, keep, bear, and practice
18
19        proficiency training and shooting with arms – including firearms, ammunition,

20        magazines, and appurtenances – for lawful purposes including self-defense,
21
          and would do so, but for fear of liability and prosecution under Defendants’
22
23        laws, orders, policies, practices, customs, and enforcement actions.
24
       9. CGF has and continues to expend and divert resources, and has been and
25
26        continues to be adversely and directly harmed, because of Defendants’ laws,

27        policies, orders, practices, customs, and enforcement actions.
28

                                                    –3–
        DECLARATION OF GENE HOFFMAN IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-6 Filed 03/30/20 Page 4 of 4 Page ID #:207
